Citation Nr: 0614512	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-15 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disorder.

2.  Entitlement to service connection for skin disorder.

3.  Entitlement to service connection for foot disorder.

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for 
pseudofolliculitis barbae.

5.  Whether new and material evidence has been received to 
reopen the claim for service connection for back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issues concerning pseudofolliculitis barbae and back 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Schizophrenia was not manifest in service or within one 
year of service separation and is unrelated to service.

2.  There is no current skin disorder.

3.  Pes planus was not manifest in service and is unrelated 
to service.  


CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred or aggravated in service 
and may not be presumed to have been incurred or aggravated 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Skin disorder was not incurred or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Foot disorder was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.  Psychosis may be 
presumed to have been incurred in service if it is manifest 
to a degree of 10 percent within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Psychiatric disorder

The evidence shows that the veteran has paranoid 
schizophrenia.  It appears that it was first diagnosed on VA 
hospitalization in 1995.  It was again diagnosed on VA 
examination in 1996 and is currently diagnosed by VA in April 
2002.  

In this case, however, the most probative evidence shows that 
schizophrenia was not manifest in service or to a degree of 
10 percent within one year of separation and that it is 
unrelated to service.  Thus, in light of the evidence, 
service connection is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The veteran asserts that depression was initiated in service.  
However, as a layperson, he is not competent to diagnose 
psychiatric disease or to indicate its cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  Additionally, there 
was no psychiatric treatment in service and he did not admit 
to having psychiatric symptomatology on service separation 
examination in December 1971 and the examiner found him to be 
normal psychiatrically on clinical evaluation at that time.  

The first report of psychiatric symptomatology was of 
depression or worry, reported by the veteran at the time of a 
reserve service examination in 1975.  Even at that time, 
however, he was clinically evaluated and found to be 
psychiatrically normal.  Additionally, his report at that 
time was that he was worried about a domestic problem.  
Nothing was mentioned about this being related to his 
military service.  Again in July 1978, he was clinically 
found to be psychiatrically normal, and this time, his 
complaints were of depression due to job and social 
pressures, rather than of anything beginning in service.  

In June 1996, he admitted to hallucinations, paranoia, and 
suspicion, and he was shabbily dressed, hygienically unclean, 
depressed in mood, and blunted in affect.  Nothing like this 
was reported in service or within the first year after 
service.  Although at the time of the first hospitalization 
and treatment in February 1995, the veteran reported that he 
had had auditory hallucinations for years, this does not mean 
that schizophrenia was present in service or within one year 
after separation.  He made this statement many years after 
service and the separation examination was normal.  Moreover, 
the veteran's March 2004 explanation that he did not seek out 
treatment for depression during service due to embarrassment, 
but had it during service, is not evidence of schizophrenia 
in service, and it does not even explain why he did not seek 
out treatment for depression when he admitted to it in 1975, 
or why schizophrenia was not diagnosed at that time, or why 
he did not claim service connection for it in December 1980 
when he claimed service connection for folliculitis.  His 
statement that he had depression in service, but was afraid 
to report it because of embarrassment about it is not 
probative evidence of the presence of schizophrenia in 
service, when considered in light of all the other evidence 
including the normal service separation examination.

All of the probative evidence demonstrates that schizophrenia 
was not manifest in service or within one year of separation.  
In light of all of the evidence, particularly that first 
showing it many years after service, and since no competent 
evidence relates it to any incident of service and he was 
normal clinically on service separation examination and on 
reserve examination in 1975, the Board concludes that it is 
unrelated to service.  Service connection for it is not 
warranted.  

Skin disorder

The claim for service connection for pseudofolliculitis 
barbae which has previously been denied is being treated in 
the remand section below.  In this section, the Board's 
discussion is only about any other skin disorder that may be 
present.

The veteran has been given a chance to submit evidence of 
other skin disorders and he has not submitted any competent 
evidence containing a diagnosis of any skin disorder.  In his 
2004 VA Form 9, he alludes to a skin problem on his back and 
getting the skin problem while training at Ft. Lewis 
Washington but not getting treatment for it until after 
service, when there were continued flare-ups.  He appears to 
be arguing, in 2004, that the same continuing skin disorder 
which he felt he had on VA examination in June 1996, and 
which he characterized then as a rash on his back, has 
continued since service.  On examination in June 1996, the 
examiner noted no erythema or scale on the veteran's back; he 
demonstrated the most significant symptoms of the left 
infra/medial scapular area.  He did not display any 
dermatographism.  The examiner felt that the symptoms were 
most consistent with notalgia paresthetica.  Notalgia 
paresthetica is defined as a unilateral, frequently 
pigmented, extremely itchy spot on the scapular area of the 
back, of unknown etiology.  Stedman's Medical Dictionary 1332 
(28th ed. 2006).  

Since a skin disorder is not currently diagnosed, service 
connection for the same can not be granted.  There must be a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-144 
(1992).  Additionally, even if the veteran does have a 
recurrent skin disorder on his back now, the most probative 
evidence indicates that there was no chronic skin disorder in 
service.  There were no complaints or treatment in service, 
the clinical evaluation of his skin was normal on service 
separation examination in December 1971 and on reserve 
service examinations in June 1975 and July 1978, and he 
denied having or having had skin diseases both in June 1975 
and in July 1978.  The findings by clinicians and his prior 
denials of skin disorders are more probative than his 
statement that he had a skin disorder in service.

In light of the above, service connection is not warranted 
for skin disorder. 

Foot disorder

The veteran claims that service connection is warranted for 
flat feet, due to all the training and marching he did in 
service.  The Board recognizes that the Court has indicated 
in Falzone v. Brown, 8 Vet. App. 398, 402 (1995), that pes 
planus is the type of condition that lends itself to 
observation by a lay witness.  However, there are no reports 
of flat feet in his service medical records and the clinical 
evaluation of his feet in separation examination December 
1971 found them to be normal.  The representative in 
September 2005 observes that the separation examination noted 
"(L) VARICOSIAL" next to "feet" - which were marked both 
as normal and as abnormal.  The first report showing 
complaints of foot problems, however, was in 1975.  No 
history dating the symptoms reported then to his period of 
active service was noted at that time.  The history was 
merely that his feet ache when standing for a long time.  
Additionally, a few days before that, he had been seen after 
twisting his right foot.  Pes planus is first shown in 1975.

The veteran has asserted that he had flat feet before service 
and that it got worse during or as a result of service, but 
basically, the clinical evaluation on service separation 
examination is more probative evidence indicating that he did 
not even have it then, since it was contemporaneous and by a 
trained health care provider.  Its absence on the separation 
examination and its first report on the 1975 examination the 
Board to the conclusion that it had its onset after active 
service.  He did not complain of it or get it diagnosed or 
treated in service.  All of this indicates that it had not 
been present in service or continued since service.  

Additionally, the veteran indicates in March 2004 that he was 
given a profile for his feet.  However, no in-service profile 
is shown.  His profile was L-1 on service separation 
examination in December 1971 and the profile he received in 
June 1979, more than 7 years after active service, does 
nothing to show service incurrence of foot disease or injury 
in service.  Neither does the veteran's April 2002 report of 
foot pain starting in the military, and the April 2002 
physician's mere repetition of that, since it was mere 
repetition.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

That leaves, then, the matter of whether the veteran is 
capable of indicating that in-service activities caused post-
service flat feet, and the Court has indicated that he is not 
competent to do this.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  In light of the above, service connection is not 
warranted.  Flat feet were not manifest in service and are 
unrelated to service.   

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App.183, 187 (2002).

VA has satisfied its duty to notify.  In an October 2001 
letter regarding the foot claim, and in a July 2004 letter 
concerning each of the above claims, the RO provided the 
requisite notification.  Moreover, the claimant was given the 
text of 38 C.F.R. § 3.159, concerning the respective duties, 
in the February 2004 statement of the case.  The notice 
preceded the adjudication of the foot disorder claim. 

The veteran did not receive a notice prior to the other 
initial adjudications.  However, the veteran was put on 
notice of what he was to do and what VA would do in service 
connection claims, when the RO sent him the October 2001 
letter, and notice specifically mentioning that it was for 
these other claims was provided prior to the transfer and 
certification of the case to the Board.  The claimant has 
been provided with an adequate opportunity to submit evidence 
and argument in support of the claim and to respond to VA 
notices.  There is no alleged or actual prejudice regarding 
the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claims are harmless, as service connection 
has been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and VA examination reports.  The record 
does not contain competent evidence which indicates that the 
claimed disabilities or symptoms may be associated with 
service.  Therefore, the Board concludes that further 
examination for these claimed disabilities is not necessary 
to decide these claims.  The representative has argued in 
September 2005 that a VA examination is necessary to 
determine the nature of current foot disability and whether 
it developed in service.  However, even if the veteran has 
pes planus now, since it was diagnosed in 1975, an 
examination is not necessary per 38 C.F.R. § 3.159 because 
the December 1971 service separation examination was normal 
and there was no in-service treatment or credible evidence of 
pes planus symptoms in service.  Furthermore, while Social 
Security Administration awarded the veteran benefits in 1996, 
the veteran has not indicated that Social Security 
Administration has any additional relevant records, in 
response to VA's notice to him to identify evidence.  
Accordingly, there is no duty to obtain any such records.  
Remand for such records would be in the nature of the type of 
unnecessary fishing expedition described in Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to service connection for psychiatric disorder is 
denied.

Entitlement to service connection for skin disorder is 
denied.

Entitlement to service connection for foot disorder is 
denied.

REMAND

Claims for service connection for pseudofolliculitis barbae 
and back disorder were last denied in 1993, by the RO.  The 
veteran applied to reopen on August 10, 2001.  Therefore, old 
38 C.F.R. § 3.156 (2002) applies, as new 38 C.F.R. § 3.156 
(2005) applies only with respect to claims filed on or after 
August 29, 2001.  66 Fed.Reg. 45630 (Aug. 29, 2001).  
However, a review of the February 2002 rating decision in 
light of both versions of 38 C.F.R. § 3.156 reveals that the 
RO applied new rather than old 38 C.F.R. § 3.156.  Remand is 
required per 38 C.F.R. § 19.9 (2005) to cure this procedural 
defect.  

Additionally, during the pendency of this appeal, on March 
31, 2006, the Court issued a decision in the appeal of Kent 
v. Nicholson, No. 04-181, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require the VA by means of specific notice letter to 
(1) notify the claimant of the evidence and information 
necessary to reopen the claim, (i.e., describe what new and 
material evidence is); (2) notify the claimant of the 
evidence and information necessary to substantiate each 
element of the underlying service connection claim; and (3) 
notify the claimant of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  The RO has not sent the veteran a VCAA 
letter which complies with Kent regarding the attempts to 
reopen.  Additionally, the VCAA letter it did send spoke in 
terms of what would be necessary to reopen under new 
38 C.F.R. § 3.156, whereas old 38 C.F.R. § 3.156 is 
applicable.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
notice concerning his attempts to 
reopen previously denied claims for 
service connection for 
pseudofolliculitis barbae and back 
disorder to comply with Kent v. 
Nicholson, No. 04181 (U.S. Vet App. 
March 31, 2006).  The notice should 
indicate what would be necessary to 
reopen under old 38 C.F.R. § 3.156.  
Any additional action which becomes 
necessary as a result of the veteran's 
response to the notice should be 
performed.

2.  Thereafter, the RO should again 
consider the veteran's pending claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


